Title: [November 1767]
From: Washington, George
To: 




Nov. 20. Vestry in Truro Parish.

   
   
   This entry is from Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:240; the manuscript containing the entry has been lost since Fitzpatrick used it.



   
   At the vestry meeting it was resolved to replace the old frame Pohick Church in Mason’s Neck. Because the church was so near the southern boundary of the parish, it was no longer in a central location convenient to all of the Pohick parishioners, many of whom by the 1760s were settled in the northern half of the area served by Pohick Church. After a warm debate over a more central location for the new Pohick building, the new majority was able, by a vote of seven to five, to locate the new church in Pohick Neck, two miles north of the old Pohick Church at a site called the Crossroads (mvarAnnual Report of the Mount Vernon Ladies’ Association of the Union. Mount Vernon, Va., 1854–., 1964, 22–25; slaughter [2]Philip Slaughter. A History of St. Mark’s Parish, Culpeper County, Virginia, with Notes of Old Churches and Old Families, and Illustrations of the Manners and Customs of the Olden Time. Baltimore, 1877., 64).



 

   
Publick Levy 1767  8 lbs. Tob[acco] pr. Poll—No.

               
                  No. of Tythables in
                  1762 – 121022
               
               
                  
                  1764 – 128000
               
               
                  
                  1766 – 131799
               
            
Depositum—in 1767

               
                  Brunswick
                  11983
                  
               
               
                  Charles City
                  15184
                  
               
               
                  Dinwiddie
                  896
                  
               
               
                  Gloucester
                  17514
                  
               
               
                  Henrico
                  5757
                  
               
               
                  James City
                  5299
                  
               
               
                  Isle of Wight
                  8522
                  
               
               
                  Louisa
                  10182
                  
               
               
                  Middlesex
                  5163
                  
               
               
                  New Kent
                  7569
                  
               
               
                  Southampton
                  13882
                  
               
               
                  Surry
                  6663
                  
               
               
                  Sussex
                  6250
                  
               
               
                  
                  114864
                  total
               
            
Sold & applied to the fund for giving a Bounty on Hemp


   
   publick levy: These notes appear on one of the last blank pages of the 1767 almanac. Except for GW’s notation of the number of tithables for 1762,

1764, and 1766, the rest of this entry is an abstract of an act of the assembly passed in April 1767 entitled: “An act for raising a public levy” (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:273–75; the 34 acts in this series are incorrectly dated by heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969. as Nov. 1766). In the act, which set the new levy at 8 pounds of tobacco per tithable (or poll), the above-named counties are listed as being in arrears for the 1764–66 levy period, and the respective number given for each county is the amount of arrearage in pounds of tobacco. The act provided that the income from this arrearage tobacco would be set aside as a “depositum” to support the colony’s bounty for growing hemp. From time to time the assembly would lay a “general” or “public” levy colonywide on a per capita basis, which in the eighteenth century ranged between 4½ and 12½ pounds of tobacco per tithable. In 1767 a tithable was any white male aged 16 or over and every black and mulatto aged 16 and over, which in essence defined tithables as all adult workers. Although there was a technical difference between the terms poll and tithable, the two were commonly used interchangeably. Of the three years for which GW here notes tithable totals, the figure for 1762 is exactly the same as that reported by Governor Fauquier (greene [2]Evarts B. Greene and Virginia D. Harrington, eds. American Population before the Federal Census of 1790. New York, 1932., 141).



